Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,969,913 and U.S. Patent #10,698,546 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed;
4. 	Independent claims 1, 12 and 20 claim methods, systems, and devices for detection of a protective cover film on a capacitive touch screen when a device may include a capacitive touch screen having a surface and a sensor grid underneath the surface having a set of conductive columns and a set of conductive rows. The device may measure a mutual capacitance between a subset of conductive columns or a subset of conductive rows associated with a sensor grid, and compare the measured mutual capacitance between the subset of conductive columns or the subset of conductive rows to a baseline mutual capacitance associated with the set of conductive columns and the set of conductive rows. According to the comparison, the device may determine a presence of a protective layer in contact with the surface of the capacitive 

The representative closest prior art is Oral et al., US Patent Application Publication (20160266717), hereinafter "Oral" and Lee US Patent Application Publication (20140232691), hereinafter "Lee", which do not teach all of the features claimed in the independent claims, 1 and similarly worded claims 12 and 20: “1. An apparatus, comprising: a processor, a capacitive touch screen in electronic communication with the processor, the capacitive touch screen comprising a surface and a fingerprint sensor underneath the surface, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a presence of a protective layer in contact with the capacitive touch screen; and adjust an operating characteristic of the fingerprint sensor based at least in part on the presence of the protective layer in contact with the capacitive touch screen.

In regards to claims 1, 12 and 20 the representative prior art is Oral and Lee. Oral discloses a touch sensitive device and includes detecting the presence of water on a capacitive sense array (CSA). The method detects decreased electrode responses from at least a subset of a plurality of sensor electrodes of the CSA that satisfy one or more first trigger conditions. The method further includes: (1) normalizing the CSA based on the detected decrease in electrode responses to form a second baseline, (2) determining that the water is removed from the portion of the CSA based on one or 
Lee discloses a touch detection device, touch detection method, and touch screen panel, which detects a touch signal by detecting a driving back phenomenon occurring in a touch pad by a driving voltage applied to a driving capacitor, and a display device with a built-in touch screen panel. The touch detection device that is added on top of a display device and detects occurrence of a touch capacitance (Ct) by an approach of a bodily finger (25) or a touch input instrument such as a conductor similar to the bodily finger. Lee discloses as the time elapses, the protective layer 24 to protect the touch pad 10 is worn out, and then change of d occurs in Equation 3. As a result, the change of sensitivity may also occur. Extracting the touch coordinate or the 

In regards to claims 1, 12 and 20 Oral and Lee, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill prior to the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically: “a fingerprint sensor underneath the surface, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a presence of a protective layer in contact with the capacitive touch screen; and adjust an operating characteristic of the fingerprint sensor based at least in part on the presence of the protective layer in contact with the capacitive touch screen” of the claimed invention. While Oral can determine a presence in contact with touch screen such as a moisture and then Oral can recalibrate the touch screen sensitivity it cannot determine if a protective layer exists. Lee can also recalibrate the sensitivity of a touch screen if it determines that the factory added protective layer has worn thin or out due to a change in the mutual capacitance but it also cannot determine a protective layer if a protective layer exists from mutual capacitance or any other disclosed method. Both Lee and Oral are silent on an actual fingerprint sensor. Claims 2-11 and12-19 depend from claim 1 and 12 respectively and as such, the claims are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J MICHAUD/Examiner, Art Unit 2694